


--------------------------------------------------------------------------------


Exhibit 10.1
 
Angelica Letterhead

 
May 23, 2007




James R. Henderson
(Address)




Dear Jim:


Attached is a copy of our letter agreement, dated September 19, 2006, in which
it was agreed that your retainer fees and other director compensation will be
paid in the form of cash rather than shares of Angelica stock.


In accordance with that agreement, and consistent with the process that was
followed last year, we will pay your retainer fee for this year in a similar
manner.  Again, as explained in the attached, if a director leaves the Board
within less than 10 months following the Retainer Date (May 15, 2007), he
forfeits a pro-rated portion of the total amount.  Accordingly, your retainer
fee ($20,000) will be paid in three equal installments in August, November and
March (thus completing payment of the full amount as of the end of the 10 month
period).


In addition, in lieu of the annual stock grant of 600 shares paid to each
director, you will receive a cash payment, in an amount equivalent to the market
value of the shares based on the average of the high and low trading price on
the grant date (May 15, 2007).  These shares normally vest at the rate of
one-third per year, over a three year period.  On that basis, each of three cash
payments will be made to you on May 15, 2008, 2009 and 2010, in the amount of
$4,861.00 (600 shares x $24.305) for a total of $14,583.00.


If you have any questions, please feel free to call me.  Otherwise, we ask that
you sign and return the enclosed copy of this letter to acknowledge receipt and
acceptance of the above.




Very truly yours,


/s/ Steve Frey






RECEIVED AND ACCEPTED




/s/ James R.
Henderson                                                                
James R. Henderson


 
 

--------------------------------------------------------------------------------

 


Angelica Letterhead




May 23, 2007




John J. Quicke
(Address)


Dear John:


Attached is a copy of our letter agreement, dated September 19, 2006, in which
it was agreed that your retainer fees and other director compensation will be
paid in the form of cash rather than shares of Angelica stock.


In accordance with that agreement, and consistent with the process that was
followed last year, we will pay your retainer fee for this year in a similar
manner.  Again, as explained in the attached, if a director leaves the Board
within less than 10 months following the Retainer Date (May 15, 2007), he
forfeits a pro-rated portion of the total amount.  Accordingly, your retainer
fee ($20,000) will be paid in three equal installments in August, November and
March (thus completing payment of the full amount as of the end of the 10 month
period).


In addition, in lieu of the annual stock grant of 600 shares paid to each
director, you will receive a cash payment, in an amount equivalent to the market
value of the shares based on the average of the high and low trading price on
the grant date (May 15, 2007).  Normally, these shares vest at the rate of
one-third per year, over a three year period.  On that basis, each of three cash
payments will be made to you on May 15, 2008, 2009 and 2010, in the amount of
$4,861.00 (600 shares x $24.305) for a total of $14,583.00.


If you have any questions, please feel free to call me.  Otherwise, we ask that
you sign and return the enclosed copy of this letter to acknowledge receipt and
acceptance of the above.




Very truly yours,


/s/ Steve Frey








RECEIVED AND ACCEPTED




/s/ John J.
Quicke                                                                
John J. Quicke

